1:17-cv-01201-SEM-EIL # 71-3   Page 1 of 30                                E-FILED
                                              Friday, 04 January, 2019 12:40:44 PM
                                                      Clerk, U.S. District Court, ILCD




                 EXHIBIT C
      1:17-cv-01201-SEM-EIL # 71-3                            Page 2 of 30
JAY ELMORE                                                                                       November 20, 2018
LOVELACE vs GIBSON                                                                                             1–4
                                                            Page 1                                                    Page 3
·1·   · · · · · ·UNITED STATES DISTRICT COURT                        ·1· · · · · · · · · INDEX - CONTINUED
· ·   · · · · · ·CENTRAL DISTRICT OF ILLINOIS                        ·2· EXAMINATION BY:· · · · · · · · · · · · · · · PAGE
·2
·3·   CURTIS LOVELACE, LOGAN LOVELACE,· · )                          · · Ms. Emery.......................................5
· ·   LINCOLN LOVELACE & CHRISTINE· · · · )                          ·3· Mr. Hansen.....................................37
·4·   LOVELACE ON BEHALF OF HER MINOR· · ·)
· ·   SON LARSON LOVELACE,· · · · · · · · )                          ·4
·5·   · · · · · · · · · · · · · · · · · · )                          ·5· EXHIBITS:· · ·DESCRIPTION· · · · · · · · · · PAGE
· ·   · · · · ·Plaintiffs,· · · · · · · · )
·6·   · · · · · · · · · · · · · · · · · · )                          · · Exhibit 1· · ·9.11.18 Letter....................6
· ·   · · ·vs.· · · · · · · · · · · · · · ) No. 17 CV 01201          ·6
·7·   · · · · · · · · · · · · · · · · · · )
                                                                     ·7· · · · · · · · ·(Exhibit attached.)
· ·   DET. ADAM GIBSON, POLICE CHIEF· · · )
·8·   ROBERT COPLEY, SGT. JOHN SUMMERS,· ·)                          ·8
· ·   LT. DINA DREYER, DET. ANJANETTE· · ·)                          ·9
·9·   BISWELL, UNKNOWN QUINCY POLICE· · · )
· ·   OFFICERS, GARY FARHA, CORONER· · · ·)                          10
10·   JAMES KELLER, THE CITY OF QUINCY,· ·)                          11
· ·   AND COUNTY OF ADAMS,· · · · · · · · )
11·   · · · · · · · · · · · · · · · · · · )                          12
· ·   · · · · ·Defendants.· · · · · · · · )                          13
12
13                                                                   14
14                                                                   15
15
                                                                     16
16
17·   ·   ·   ·   ·   ·   ·   DEPOSITION OF JAY ELMORE               17
· ·   ·   ·   ·   ·   ·   ·   · · · ELMORE & REID                    18
18·   ·   ·   ·   ·   ·   ·   ·808 SOUTH SECOND STREET
· ·   ·   ·   ·   ·   ·   ·   · SPRINGFIELD, ILLINOIS                19
19·   ·   ·   ·   ·   ·   ·   · · NOVEMBER 20, 2018                  20
· ·   ·   ·   ·   ·   ·   ·   · · · · 10:30 A.M.
20                                                                   21
21                                                                   22
22
                                                                     23
23
24·   · · · · · · Reported and Transcribed by:                       24
· ·   · · ·Rhonda Rhodes Bentley, CSR #084-002706                    25
25

                                                            Page 2                                                    Page 4
·1·   · · · · · · · · · · · INDEX                                    ·1· · · · · · · · · · ·STIPULATION
·2·   APPEARANCES:
                                                                     ·2
·3·   For the Plaintiffs:
· ·   · · · · ·Tara Thompson                                         ·3· · · · · · · IT IS HEREBY EXPRESSLY STIPULATED AND
·4·   · · · · ·LOEVY & LOEVY
· ·   · · · · ·Attorneys at Law                                      ·4· AGREED by and between the parties that the
·5·   · · · · ·311 North Aberdeen Street, 3rd Floor                  ·5· DEPOSITION of JAY ELMORE may be taken on NOVEMBER
· ·   · · · · ·Chicago, Illinois 60607
·6·   · · · · ·(312) 243-5900                                        ·6· 20, 2018, at the Law Offices of Elmore & Reid,
· ·   · · · · ·tara@loevy.com                                        ·7· 808 South Second Street, Springfield, Illinois,
·7
· ·   For     the         City of Quincy Defendants:                 ·8· pursuant to the applicable Supreme Court rules,
·8·   · ·     · ·         ·Ellen K. Emery                            ·9· local rules, and the Code of Civil Procedure
· ·   · ·     · ·         ·ANCEL, GLINK, P.C.
·9·   · ·     · ·         ·Attorneys at Law                          10· governing said depositions.
· ·   · ·     · ·         ·140 South Dearborn Street, Sixth Floor
                                                                     11
10·   · ·     · ·         ·Chicago, Illinois 60603
· ·   · ·     · ·         ·(312) 782-7606                            12· · · · · · · IT IS FURTHER STIPULATED that the
11·   · ·     · ·         ·eemery@ancelglink.com
12                                                                   13· necessity for calling the Court Reporter for
· ·   For     the         County of Adams Defendants:                14· impeachment purposes is waived.
13·   · ·     · ·         ·James A. Hansen
· ·   · ·     · ·         ·SCHMIEDESKAMP ROBERTSON                   15
14·   · ·     · ·         ·NEU & MITCHELL LLP                        16
· ·   · ·     · ·         ·Attorneys at Law
15·   · ·     · ·         ·525 Jersey Street                         17
· ·   · ·     · ·         ·Quincy, Illinois 62301                    18
16·   · ·     · ·         ·(217) 223-3030
· ·   · ·     · ·         ·jhansen@srnm.com                          19
17
                                                                     20
18
19·   ALSO PRESENT:                                                  21
· ·   · · · · ·Curtis Lovelace
20·   · · · · ·Christine Lovelace                                    22
21                                                                   23
22
23                                                                   24
24                                                                   25
25


                                                                                              800.211.DEPO (3376)
                                                                                              EsquireSolutions.com             YVer1f
    1:17-cv-01201-SEM-EIL # 71-3                Page 3 of 30
JAY ELMORE                                                                          November 20, 2018
LOVELACE vs GIBSON                                                                                5–8
                                              Page 5                                                  Page 7
·1· · · · · · · · · · ·10:31 a.m.                       ·1· privileged reasons and such, does it not?
·2· · · · · · · · · · ·JAY ELMORE,                      ·2· · · · A.· · I believe so, yes, it does, uh-huh.
·3· having first been duly sworn, testifies as          ·3· Yes.
·4· follows:                                            ·4· · · · Q.· · Okay.· I want to go through those
·5· · · · · · · · · · ·EXAMINATION                      ·5· very briefly and let you know that in the event
·6· BY MS. EMERY:                                       ·6· that we have to go before Judge Bruce -- the case
·7· · · · Q.· · Would you state your name and spell     ·7· has been switched from Judge Myerscough to Judge
·8· it for the court reporter, please.                  ·8· Bruce in Urbana -- regarding any of the privilege
·9· · · · A.· · It's Jay, J-a-y, Elmore, E-l-m-o-r-e.   ·9· issues that we reserve the right to reopen your
10· · · · Q.· · My name is Ellen Emery.· I represent    10· deposition if necessary.
11· the Quincy defendants in this case.· It should be   11· · · · · · · You've listed that privilege under
12· pretty quick today.· That's the good news.          12· work product privilege trial counsel notes.
13· · · · A.· · Good.                                   13· · · · A.· · Yes.
14· · · · Q.· · Have you ever been deposed before?      14· · · · Q.· · What type of documents comprise your
15· · · · A.· · Yes, I have.                            15· trial counsel notes?
16· · · · Q.· · Okay.· Being a trial lawyer you know    16· · · · A.· · My trial preparation notes,
17· all of the fundamentals of a deposition so I        17· cross-examination of witnesses, direct
18· won't go through all those.· Did you receive a      18· examination of witnesses, opening statements,
19· subpoena in this case --                            19· closing arguments, jury selection, anything you
20· · · · A.· · Yes.                                    20· would -- you would prepare for a for jury trial.
21· · · · Q.· · -- for your trial records?              21· · · · Q.· · Okay.· And those were either
22· · · · A.· · Yes.                                    22· handwritten by you or typed on a computer by you?
23· · · · Q.· · Okay.· Let me show you what's been      23· · · · A.· · Handwritten by me.
24· marked as Exhibit -- do you want to continue from   24· · · · Q.· · Okay.· Your client notes, you've
25· yesterday because you're going to be referring to   25· listed as work product and attorney-client

                                              Page 6                                                  Page 8
·1· numbers, you said?                                  ·1· privilege.· What type of documents comprise
·2· · · · · · · MS. THOMPSON:· I got -- I brought new   ·2· client notes?
·3· copies to remark.· So I'm happy to do whatever is   ·3· · · · A.· · Interview notes of Curt, interview
·4· easier.                                             ·4· notes of Christine, interview notes of witnesses
·5· · · · · · · (Whereupon, Elmore Exhibit 1 was        ·5· we may not have called, interview notes of
·6· marked for identification.)                         ·6· witnesses.
·7· BY MS. EMERY:                                       ·7· · · · Q.· · Okay.· And those likewise were
·8· · · · Q.· · I've handed you Exhibit 1, which is a   ·8· prepared directly by you?
·9· two-page document.· Do you recognize it?            ·9· · · · A.· · Yes and Mr. Page together, yeah,
10· · · · A.· · Yes, I do.                              10· uh-huh.
11· · · · Q.· · Is that your signature or a copy of     11· · · · Q.· · Okay.· You have that you're claiming
12· your signature on the second page?                  12· work product on your interview notes of Dr.
13· · · · A.· · Yes, it is.                             13· Scott Denton by trial counsel, correct?
14· · · · Q.· · Above that object pages?                14· · · · A.· · Yes.
15· · · · A.· · Yes.                                    15· · · · Q.· · Okay.· What comprised those interview
16· · · · Q.· · And is your given name James Elmore     16· notes?
17· but you go by Jay?                                  17· · · · A.· · Those are the interview notes that
18· · · · A.· · Yes.                                    18· Jeff Page prepared in relation to his interview
19· · · · Q.· · All right.· And was this letter sent    19· with Dr. Denton.
20· to my office in response to the subpoena you got    20· · · · Q.· · All right.· And were they notes that
21· for your litigation file in the Curtis Lovelace     21· he himself wrote at the time or closely
22· case?                                               22· thereafter his interview with Dr. Denton?
23· · · · A.· · Yes.                                    23· · · · A.· · Well, I wasn't there for the
24· · · · Q.· · All right.· This document lists a       24· interview, but I assume that would be true, yes.
25· number of documents that you refuse to provide on   25· · · · Q.· · Correspondence between trial


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 71-3                Page 4 of 30
JAY ELMORE                                                                          November 20, 2018
LOVELACE vs GIBSON                                                                               9–12
                                              Page 9                                                 Page 11
·1· counsel's investigator and trial counsel as a       ·1· we interviewed the children, he was not with us.
·2· work product privilege.· Do you see that one        ·2· When we -- when I interviewed Lyndsay in Quincy,
·3· under number 4?                                     ·3· he was not with us.
·4· · · · A.· · Yes, ma'am.                             ·4· · · · · · · I'm just going from memory.· So I
·5· · · · Q.· · Who was your trial -- who was your      ·5· just think he got Dr. Nichols for us, and that
·6· investigator?                                       ·6· was pretty much it.
·7· · · · A.· · Well, we had Bill Clutter for a         ·7· · · · Q.· · Okay.· Under number 5 of Exhibit 1 it
·8· while.· We ended up trying the case without the     ·8· says the trial counsel's investigator's letters
·9· benefit of an investigator.                         ·9· to expert witnesses you're claiming are work
10· · · · Q.· · Okay.· What happened with               10· product.
11· Mr. Clutter?                                        11· · · · A.· · Right.
12· · · · A.· · I really don't know what happened       12· · · · Q.· · Why do you claim that your
13· with Mr. Clutter.· I don't know.· You'd have to     13· investigator's letters or any other
14· ask Mr. Clutter, but we ended up trying the case    14· correspondence to independent expert witnesses is
15· really without the benefit of an investigator.      15· a work product privilege?
16· · · · Q.· · Okay.· Did he conduct some              16· · · · A.· · Well, because I think some of the
17· investigation on your behalf or on your client's    17· contents of the letter -- the letter or letters
18· behalf?                                             18· that Bill Clutter would have written to us
19· · · · A.· · Other than locating an expert witness   19· concerning experts would be work product -- trial
20· for us in Louisville -- it's been a while -- not    20· strategy, whether we call a witness, whether
21· that I recall.                                      21· we're not.
22· · · · Q.· · Okay.· Did you hire Mr. Clutter to be   22· · · · Q.· · Okay.· That's -- as I understand what
23· your investigator?                                  23· you've just said, that would be correspondence
24· · · · A.· · Yes, we did.                            24· between you and Bill Clutter.
25· · · · Q.· · Okay.· Between you and Mr. Page which   25· · · · · · · Number 5 says that it's Mr. Clutter
                                             Page 10                                                 Page 12
·1· of the two of you specifically, if there is one,    ·1· or any other trial counsel's investigator's
·2· hired Mr. Clutter?                                  ·2· letters to expert witnesses.
·3· · · · A.· · Probably myself.                        ·3· · · · A.· · Right.· That would be letters that
·4· · · · Q.· · Okay.· And did you at some point        ·4· Bill may have sent to Dr. Nichols and any other
·5· terminate him as your investigator?                 ·5· experts that we had contact with, and maybe he
·6· · · · A.· · No, we did not terminate him.           ·6· sent those letters as well.· Again I -- it's been
·7· · · · Q.· · Did he quit?                            ·7· a long time.· I can't remember what letters he
·8· · · · A.· · No.· I think he sort of faded to        ·8· sent.
·9· black.· Like I said, he was just not available.     ·9· · · · Q.· · Okay.· I will tell you that it's the
10· I believe he moved to Louisville, and it just       10· Quincy defendants' contention that letters to
11· became -- he just wasn't involved anymore.          11· expert witnesses -- in fact, the entire expert
12· · · · Q.· · Okay.· So other than locating one       12· witness file is not privileged.· So I will ask
13· witness for you, what else did Mr. Clutter do?      13· you to reconsider that privilege of work product
14· · · · A.· · Nothing that I can recall, but it's     14· on number 5, and we will visit that through
15· been -- been four years now so I could be           15· correspondence later on.
16· forgetting something, but I remember him locating   16· · · · A.· · Okay.
17· Dr. Nichols down in Louisville, and we went and     17· · · · Q.· · Number 6, correspondence between
18· interviewed Dr. Nichols a time or two, Mr. Page     18· trial counsel and client's family.· You've
19· and myself, and Mr. Clutter was living in           19· claimed work product and attorney-client
20· Louisville.· So he facilitated that, which is       20· privilege?
21· very important.                                     21· · · · A.· · Yes.
22· · · · · · · When we interviewed Dr. Bowman, he      22· · · · Q.· · Was there correspondence between you
23· wasn't with us.· When we interviewed                23· and Christine Lovelace?
24· Dr. Denton -- Jeff interviewed him twice, I         24· · · · A.· · Yes.
25· interviewed him once, he was not with us.· When     25· · · · Q.· · Okay.· And other members of Mr.


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 71-3                      Page 5 of 30
JAY ELMORE                                                                                November 20, 2018
LOVELACE vs GIBSON                                                                                   13–16
                                                  Page 13                                                  Page 15
·1· Lovelace's family --                                      ·1· between us, Mr. Page and myself, and
·2· · · · A.· · Yes.                                          ·2· Mr. Parkinson, plea negotiations, issues along
·3· · · · Q.· · -- that falls within that?                    ·3· those lines I think are work product.
·4· · · · A.· · Yes.                                          ·4· · · · Q.· · Okay.· So are you contending only
·5· · · · Q.· · Who did you correspond with?                  ·5· that the correspondence regarding plea
·6· · · · A.· · His mother and father.· Primarily his         ·6· negotiations are privileged under work product,
·7· father, but both Jan and Terry.                           ·7· or are you contending that all correspondence
·8· · · · Q.· · Okay.· Anyone else?                           ·8· between you and the -- when you say the state's
·9· · · · A.· · Not that I can recall.                        ·9· attorneys, it would be the special prosecutor?
10· · · · Q.· · Okay.· Did you look at anything in            10· · · · A.· · I think all correspondence is
11· preparation for today's deposition?                       11· confidential work product.
12· · · · A.· · Nope.                                         12· · · · Q.· · Okay.· Likewise, we'll reserve on
13· · · · Q.· · Okay.· And did you meet with anybody          13· that.
14· in preparation?                                           14· · · · A.· · Okay.
15· · · · A.· · Nope.                                         15· · · · Q.· · You have a number 11 on page 2, the
16· · · · Q.· · Okay.· You've got as work product             16· litigation file utilized for trial preparation
17· expert witness information and research regarding         17· and trial as work product.· Is there some
18· expert witnesses.· What does that material                18· specific significance to a litigation folder that
19· comprise that you're claiming work product?               19· doesn't qualify under the other materials you've
20· · · · A.· · Well, you had cause and manner of             20· listed under work product?
21· death, time of death.· So the case was an                 21· · · · A.· · No, I think 11 is a repeat of 1.
22· expert-driven case in many respects -- at least           22· · · · Q.· · Okay.· And you have folder containing
23· that's what it turned out to be, and so we had            23· pre-trial discovery, you're claiming privilege
24· done extensive research on cause, manner, and             24· under rule 415(c).· Do you see that?
25· time of death.· You had rigor mortis.· You had            25· · · · A.· · Uh-huh, yes.
                                                    Page 14                                                Page 16
·1· marbling.· You had artifact drying.· You had a            ·1· · · · Q.· · With your subpoena did you get a copy
·2· number of issues, and we spent a lot of time -- a         ·2· of Judge Hardwick's order saying that rule 415(c)
·3· lot of time researching that.                             ·3· would not be considered and material should be
·4· · · · Q.· · Okay.· Obviously your letters to              ·4· turned over in discovery?
·5· client, are those letters specifically to Mr.             ·5· · · · A.· · Yes.
·6· Lovelace?                                                 ·6· · · · Q.· · Okay.
·7· · · · A.· · Yes.· Yes, ma'am.                             ·7· · · · A.· · This is a federal case.· Until I get
·8· · · · Q.· · Okay.· For number 9, likewise, the            ·8· something from Judge Schanzle-Haskins or Judge
·9· correspondence between trial counsel and expert           ·9· Bruce, we're not turning it over.
10· witnesses, you've put as work product.· Are you           10· · · · Q.· · Okay.· Likewise, we will reserve on
11· claiming work product privilege for any                   11· that.· Other than Bill Clutter finding
12· correspondence between you or Mr. Page and expert         12· Dr. Nichols for you, what investigation did you
13· witnesses?                                                13· do as part of your work in defending Curtis
14· · · · A.· · Yes.                                          14· Lovelace?
15· · · · Q.· · Okay.· I will tell you that we                15· · · · A.· · Well, that's a broad question.· What
16· contend that is not privileged material, and we           16· investigations did we do in defending Curt?
17· will address it at a later time, and, like I              17· Well, we met with Curt.· I met with him a few
18· said, if a judge rules otherwise, we reserve our          18· times.· Jeff Page met with him multiple times.
19· right to redepose you if necessary on that                19· I'm going to guess 10, 15, 20 times up in Hancock
20· limited issue.                                            20· County Jail where he was being housed.· We
21· · · · · · · Correspondence between the state's            21· interviewed Logan, Lincoln, and Larson and
22· attorney and trial counsel you've claimed as work         22· Lyndsay multiple times.· We met with Christine
23· product privilege.· Tell me how that qualifies as         23· dozens of times.· We interviewed Dr. Nichols.· We
24· work product.                                             24· interviewed Jessica Bowman in Keokuk, Iowa.· We
25· · · · A.· · Well, any -- any correspondence               25· interviewed Nichols in Louisville on, I believe,


                                                                                       800.211.DEPO (3376)
                                                                                       EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 71-3                      Page 6 of 30
JAY ELMORE                                                                                 November 20, 2018
LOVELACE vs GIBSON                                                                                    17–20
                                                   Page 17                                                  Page 19
·1· two occasions.· Jeff interviewed Scott Denton.             ·1· · · · A.· · Well, Jeff talked to him once alone
·2· · · · · · · We then also met with Denton,                  ·2· in November without a prover, and he generated a
·3· Parkinson, and Page and I up in Logan County               ·3· memo of that interview, and then because of the
·4· because it was halfway between Bloomington, spent          ·4· content of -- and the reason we interviewed
·5· a lot of time on the time, manner, and cause of            ·5· Denton was because in the discovery Denton's
·6· death, rigor, artifact drying of the eyes, just            ·6· report didn't appear anywhere, and that was
·7· all that stuff.· We -- I don't believe we ever             ·7· unusual, unprecedented if I can go that far.· So
·8· got inside the home on Kentucky.· We interviewed           ·8· we wanted to drive up to Bloomington and
·9· Marty, Curt's former mother-in-law.· We attempted          ·9· interview him.
10· to interview Gibson.· We attempted to interview            10· · · · · · · We got the report from Denton, which
11· Baird.· That was declined by QPD.                          11· supported Mr. Lovelace's innocence, and then we
12· · · · · · · I mean those are the highlights.· We           12· played, you know, dodge and jump and miss and all
13· spent a lot of time on this case, and there was a          13· that kind of stuff with Denton for about six
14· lot of work done.                                          14· months -- three months, and then Denton
15· · · · Q.· · Okay.· What was the total bill that            15· eventually prepared a report for Ed Parkinson,
16· Curtis Lovelace incurred for your services?                16· which was in my mind in direct contradiction to
17· · · · A.· · His father paid Jeff and I a hundred           17· the interview that he gave to Jeff Page.
18· thousand dollars as a flat earned-upon-receipt             18· · · · · · · So then as a result of that, we met
19· fee.· It wouldn't be ceded for any reason.· Those          19· -- Parkinson, Page, Denton and Elmore met in the
20· are our fees.· Now, there were expert fees, and            20· first floor courthouse in Lincoln to try to work
21· that got a little complicated because there was            21· that out, and it was rather contentious, and
22· some fundraising going on, but our fees were a             22· Denton ended up walking out.
23· hundred thousand dollars.                                  23· · · · Q.· · What was your understanding as far as
24· · · · Q.· · And that did not include expert fees           24· how Dr. Denton supported Curtis's innocence?
25· though?                                                    25· · · · A.· · Well, Denton told -- and again I've

                                                     Page 18                                                Page 20
·1· · · · A.· · Did not.                                       ·1· not looked at Mr. Page's memo in years, but he
·2· · · · Q.· · Do you have any idea, even a                   ·2· told -- the nutshell was that Bowman had made a
·3· ballpark, of what the expert fees were?                    ·3· mess of this case, that there's no way you could
·4· · · · A.· · I've got an idea.· I think Nichols             ·4· have determined the cause of death, that she did
·5· was somewhere between 15 and 20,000.· Shaku Teas           ·5· not properly test the -- or draw slides or
·6· was --                                                     ·6· properly preserve the brain, the lung, the heart,
·7· · · · Q.· · S-h-a-k-u T-e-a-s.                             ·7· the liver -- even though there was one slide on
·8· · · · A.· · -- and we went to Chicago to                   ·8· the liver as I recall -- the kidney.· Rather, she
·9· interview Teas also on, I think, a couple                  ·9· did a Vitullo kit, a rape kit, on Curt's first
10· occasions.· Jeff made that trip.· Teas was                 10· wife, and that was pretty much it.· He said that
11· 10,000.· And there's airplane tickets, and there           11· suffocation is a rule-out cause of death.· You
12· were hotels, and there was per diems, and there            12· must rule out all other cases of death before you
13· was dinners and things of that nature.· So it was          13· get to suffocation, and because Dr. Bowman did
14· probably less than 50,000.                                 14· such a poor job on the autopsy that you could not
15· · · · Q.· · Okay.· So your ballpark estimate for           15· rule it out, that he wanted nothing to do with
16· expert fees and other expenses incurred in                 16· this case, that -- that you need to go somewhere
17· working with experts max 50,000?                           17· else -- words to that effect.
18· · · · A.· · I'd say -- that's an educated guess.           18· · · · · · · Now, I'm paraphrasing.· It's been
19· Some of it went through our trust account.· Some           19· four years, but that was the upshot of the
20· of it I think was paid directly by Christine.              20· interview that Jeff had with Denton up in
21· Some of it we paid -- Mr. Page and I paid                  21· Bloomington in November of '14.
22· directly ourselves.· So that's a pretty good               22· · · · Q.· · Okay.· When was the next interview?
23· guess.                                                     23· · · · A.· · That would have been the summer of
24· · · · Q.· · How many times did you or Jeff talk            24· '15 in Logan County.· Reference to the first
25· to Dr. Denton you said?                                    25· floor courthouse.· The four of us were present.


                                                                                        800.211.DEPO (3376)
                                                                                        EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 71-3                      Page 7 of 30
JAY ELMORE                                                                                    November 20, 2018
LOVELACE vs GIBSON                                                                                       21–24
                                                  Page 21                                                        Page 23
·1· And what happened was -- the reason we didn't             ·1· meeting with Denton to try to -- try to somehow
·2· have a prover there was because Scott Denton had          ·2· reconcile these two different reports that the
·3· an issue with Bill Clutter in another homicide            ·3· venerable Scott Denton wrote.
·4· case involving myself and another attorney where          ·4· · · · Q.· · Okay.· When you say there wasn't a
·5· Clutter went up and interviewed Denton, produced          ·5· prover there, explain what you mean by what a
·6· a report, and Denton accused Clutter of                   ·6· prover -- you're referring to -- what's your
·7· dissembling and not being honest in the report.           ·7· understanding when you use the word prover?
·8· · · · · · · So I told Jeff that -- and I was --           ·8· · · · A.· · The third party who can -- who can
·9· planned to go up there.· I can't remember if I            ·9· verify what was said in an interview as opposed
10· was in another trial.· I can't remember, but I            10· to an attorney who would be -- because that
11· think I was in another jury trial so I couldn't           11· creates a conflict which it did in this case.
12· make the trip, but the bottom line is you're up           12· · · · Q.· · So then the four of you --
13· there naked because you don't have a prover.              13· · · · A.· · Let me back up.
14· · · · · · · So Jeff went up there, and out of an          14· · · · Q.· · Okay.
15· abundance of caution we took Jeff's notes and             15· · · · A.· · Denton would refuse to allow Clutter
16· reduced them to writing, and I directed Jeff to           16· in his office, and I knew that because I've had a
17· then send them to Dr. Denton so he could make             17· number of cases with Denton.· And Clutter was our
18· sure that he was not going to have an issue like          18· investigator.· We had nobody else, and money was
19· he had with Clutter earlier.                              19· tight so we knew that he was not going to
20· · · · · · · And so there was a time period where          20· allow -- in fact, I think he said, "You guys can
21· we were waiting because Parkinson kept telling us         21· come up and talk to me but don't bring Clutter."
22· Denton's report in the discovery, and we had a            22· · · · Q.· · Okay.· Did Jeff tell you why Denton
23· number of issues on that.· At one point, you              23· said back in November of '14 that he -- why he
24· know, the judge got involved, and, you know, we           24· wanted nothing to do with the case?
25· had discovery, okay, show us where in the                 25· · · · A.· · Yes, he did, and it was well-known
                                                    Page 22                                                        Page 24
·1· discovery is Denton's report.· He couldn't                ·1· that there was a -- there was bad blood between
·2· produce it.                                               ·2· Jessica Bowman and Scott Denton, and Bowman was a
·3· · · · · · · So then in the summer of '15, Jeff            ·3· Springfield pathologist who was -- who was
·4· was not having any luck getting Denton to return          ·4· removed from the coroner's office, and it was a
·5· his calls.· So I had his cell phone, and he's the         ·5· big to-do.· It was in the paper around here.· She
·6· pathologist in a number of homicides down here.           ·6· was involved in many, many homicides in central
·7· So I called Denton under the guise of another             ·7· Illinois.· She's a pathologist, Jessica Bowman,
·8· case, and so he took my call, and I said, "Hey,           ·8· and so what had happened was she'd been
·9· while I've got you on the phone, we sent you              ·9· discredited on some high profile cases.· So they
10· these notes of Page's interview on Mr. Lovelace's         10· -- the local state's attorneys were having Denton
11· case.· Can you look at those?"· And he said,              11· review a lot of Bowman's work and maybe changing
12· "Well, my office staff -- my helper, who is also          12· her opinion about the manner and cause of death
13· a pathologist, she just had a child, and we're            13· and so on and so forth.· So that created some bad
14· backed up, and I'm behind," and I said, "Scott, I         14· blood between Denton and Bowman, and so in that
15· mean it's four pages.· Just look at it, you know.         15· regard, Denton said words to the effect to Jeff,
16· This is a first degree murder case," and then he          16· hey, you know, I don't want to get involved in
17· said, "Well, Parkinson just contacted me, and he          17· this because this is another Bowman case.· She's
18· wants me to write a report," and I said, "Oh,             18· going to hit the ceiling if I come in and
19· that's interesting because Parkinson said you             19· change -- change the -- Bowman had determined the
20· wrote a report months and months and months ago."         20· cause of death as undetermined and Denton's
21· "No, I haven't, and after I write the report, I           21· leaning towards natural causes.· So that was a
22· will then get back in touch with you."                    22· problem.
23· · · · · · · So he writes the report which is in           23· · · · Q.· · Okay.· So you met with Denton and
24· stark contrast to the interview with Mr. Page             24· Parkinson up in Logan County?
25· back in November of '14.· That prompted the               25· · · · A.· · Yes, ma'am.


                                                                                          800.211.DEPO (3376)
                                                                                          EsquireSolutions.com               YVer1f
    1:17-cv-01201-SEM-EIL # 71-3                Page 8 of 30
JAY ELMORE                                                                          November 20, 2018
LOVELACE vs GIBSON                                                                             25–28
                                             Page 25                                                 Page 27
·1· · · · Q.· · Okay.· Tell me what happened in that    ·1· · · · Q.· · Other than the phone call where you
·2· meeting.                                            ·2· got Denton on the phone with another case and
·3· · · · A.· · Well, I told Jeff -- he can speak for   ·3· then brought up the Lovelace case and the meeting
·4· himself, but I said, listen, this is your           ·4· in Logan County that you described, did you have
·5· witness.· You need to take -- you need to handle    ·5· any other conversations with Dr. Denton regarding
·6· this.· You interviewed Denton.· I didn't.· And,     ·6· this case?
·7· you know, Jeff doesn't do as many homicide --       ·7· · · · A.· · No.
·8· murder cases as I have done or I do, and he         ·8· · · · Q.· · I should say regarding --
·9· didn't have the relationship with Denton that I     ·9· · · · A.· · Not that --
10· had.· So I was going to let Jeff basically take     10· · · · Q.· · -- the Lovelace case.
11· the lead, and, you know, Denton sort of, "I         11· · · · A.· · Not that I'm aware of.· I think that
12· didn't say that.· You took my words wrong."· So     12· was it.· Again I wasn't in Bloomington.· So I
13· on and so forth, and that went on for a few         13· really only talked to him once on the phone in my
14· minutes, and then I just said, "Look, Scott, come   14· office briefly, and I think Jeff was still in my
15· on.· Seriously?"· I mean Jeff doesn't even know     15· office because he called right back, and then up
16· these terms.· And -- you know, "We tried to call    16· in Lincoln for -- I don't know, a half hour, 45
17· you.· You didn't try to call back.· We tried to     17· minutes.· That was it.
18· call you.· We sent you a letter.· You didn't        18· · · · Q.· · Okay.· Were you surprised that --
19· respond."· "You're accusing me of not being         19· that it appeared as though everything that he had
20· professional.· We're done, and I'm out of here,"    20· told Jeff was now 180 degrees from what he was
21· and he left.                                        21· saying after that meeting?
22· · · · · · · So that -- that left Parkinson, Page,   22· · · · A.· · Well, yeah, I was surprised.· First
23· and myself.· So then we're looking into it.         23· time it's ever happened.· Shocked.· Never look at
24· Okay.· Now Jeff's got a conflict.· I said, if you   24· the guy the same.· Don't trust him at all. I
25· call Scott Denton, Jeff's going to be a witness     25· think he's dangerous.· I think he's in it for the
                                             Page 26                                                 Page 28
·1· and I'm going to have to get a different            ·1· money.
·2· co-counsel."                                        ·2· · · · · · · See, the way these guys get paid -- I
·3· · · · · · · So then Parkinson eventually, for       ·3· don't know if you know this, but these
·4· reasons that are still unclear to me, capitulated   ·4· pathologists are just like private attorneys.
·5· and didn't call Denton in Lovelace 1 for that       ·5· They've got to keep on the good side of the local
·6· reason.· Well, that's the purported reason.         ·6· prosecutors, the state's attorneys from Adams
·7· · · · Q.· · After that episode in Logan County,     ·7· County over in Quincy all the way over to
·8· did you ever talk to Denton again concerning the    ·8· Champaign County and the whole band in southern
·9· Lovelace case?                                      ·9· Illinois.
10· · · · A.· · Not concerning Lovelace, no.            10· · · · · · · So the last thing you want to do as a
11· · · · Q.· · But you have talked to him concerning   11· pathologist is to anger and upset a prosecutor
12· other matters?                                      12· because then they can say, well, we don't want
13· · · · A.· · He's testified in murder cases since    13· Denton to do this work.· We want so and so to do
14· then.· Yes, I've faced him two or three times as    14· this work.· And so the next thing you know is
15· an expert since then, but Curt's case has never     15· Scott Denton is out of work.· And so I think
16· come up.                                            16· Denton is all about the money, and he will say
17· · · · Q.· · When the Loevy firm came in for         17· pretty much anything.· That's my opinion.
18· Curt's second trial, were you -- you or Jeff --     18· · · · · · · And here's another thing too. I
19· was it discussed as to whether either of you        19· faced him more than a dozen times, and he's got a
20· could possibly be a witness if Denton were called   20· way about him the jurors love, and he is very
21· in that case?                                       21· convincing, and he's very difficult to cross, and
22· · · · A.· · Not -- not to me.· I don't know if      22· he's very disarming, and that makes him all the
23· Tara or Jon Loevy asked Jeff.· They didn't ask      23· more dangerous for all of us, especially that guy
24· me.· I think Jeff was maybe endorsed as a witness   24· right over there.
25· in Lovelace 2, but I don't know.                    25· · · · · · · MS. THOMPSON:· I'm sorry, but can the


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 71-3                Page 9 of 30
JAY ELMORE                                                                          November 20, 2018
LOVELACE vs GIBSON                                                                             29–32
                                             Page 29                                                 Page 31
·1· record just reflect that when he said, "the guy     ·1· with Ed Parkinson about it?
·2· over there," he was pointing at Curt?               ·2· · · · A.· · I've -- well, I've had conversations
·3· · · · · · · MS. EMERY:· Yes.                        ·3· with Parkinson.· I see him all the time.· We've
·4· · · · A.· · My former client, Mr. Curt Lovelace.    ·4· got cases together.· His office is right across
·5· BY MS. EMERY:                                       ·5· the street.· So yeah.
·6· · · · Q.· · What was your involvement in the        ·6· · · · Q.· · So what are the conversations you've
·7· second trial?                                       ·7· had with Ed Parkinson about that issue?
·8· · · · A.· · Nothing.· I turned the file over to     ·8· · · · A.· · Well, some of them are private
·9· someone in Tara's firm who came down.· I turned     ·9· conversations, but the upshot is I maintained
10· over the file absent my work-product notes,         10· that, as I do now, that Curt was innocent and,
11· trying to get it as organized as I could.· We had   11· you know, Ed was wrong, and, you know, that I
12· made -- there were photographs, and there's just    12· strongly felt that way and feel that way.· I was
13· a number of things.· It was a big deal -- a big     13· disappointed, shocked because I've had -- I don't
14· -- big file.                                        14· know -- ten, 15 murder cases with Parkinson,
15· · · · Q.· · Okay.· But did you work in a            15· death penalty cases with Parkinson, and a lot of
16· consulting capacity at all?                         16· this criminal business is trusting people.· They
17· · · · A.· · No.                                     17· turn stuff over to you.· You as a defense
18· · · · Q.· · Okay.· So your involvement with the     18· attorney, you trust people, and so I trusted Ed,
19· Curtis Lovelace criminal trials ended when you      19· and -- that he was giving me all the information
20· turned your file over to Tara's firm?               20· and documents in the case that were -- that were
21· · · · A.· · Yes.                                    21· to be given to me and Mr. Page, and then when I
22· · · · Q.· · Okay.· Did you believe that there was   22· don't get those things, it was a problem, and I
23· any police misconduct in the first trial?           23· told him that.· I thought that was not cool.· It
24· · · · A.· · Now I do, yes.                          24· was not good.· And he said, "Gibson didn't give
25· · · · Q.· · Okay.· What do you believe?             25· them to me."
                                             Page 30                                                 Page 32
·1· · · · A.· · Well, clearly Detective Gibson or Ed    ·1· · · · Q.· · Now, did you make any effort to see
·2· Parkinson -- somebody had some emails between       ·2· what it was that supposedly wasn't turned over?
·3· Denton and Gibson.· I'm led to believe -- I've      ·3· · · · A.· · No.· No, and I still haven't seen
·4· not seen those.· This is what I've been told. I     ·4· anything.· I'd like to see them, but I've not
·5· didn't attend the trial, but there were emails      ·5· seen them.
·6· purportedly between Gibson and Denton that          ·6· · · · Q.· · Is your understanding that there's
·7· weren't turned over to us and maybe -- maybe more   ·7· something that would have affected the trial or
·8· emails from Gibson.                                 ·8· the outcome of the trial?
·9· · · · Q.· · Who told you that?                      ·9· · · · A.· · Yeah.
10· · · · A.· · I think people that were in the         10· · · · Q.· · What is your understanding?
11· courtroom that -- had called me on the phone and    11· · · · A.· · Well, if the -- do you have the
12· told me.· I think I read it in the newspaper. I     12· emails?· I'd like to see them.
13· think I saw it on TV.· I think I've had             13· · · · Q.· · No, I'm asking you for your
14· conversations with Parkinson about it.· I know      14· understanding because you've never seen them.
15· there's a dispute about who knew what.· Just a      15· · · · A.· · Well, okay, if my understanding is
16· whole number of sources.· I've never talked to      16· correct, that the emails supported in part or in
17· Tara about it, but other people have told me        17· whole the interview that Denton had with Page; in
18· that.· I don't know if it's true or not, but        18· other words, Denton was expressing the same thing
19· that's what was reported to me.                     19· to Gibson that he expressed to Page, I would have
20· · · · Q.· · So everything you know about it is      20· probably called Denton in our case in chief, and
21· based on what somebody not involved with the        21· because then you don't have the problem of a
22· Loevy firm have told you?                           22· defense attorney or former defense attorney
23· · · · A.· · Yes, I've not talked to them at all     23· impeaching a pathologist, now you have a -- the
24· about it.                                           24· lead prosecutor or the lead detective in the
25· · · · Q.· · You've said you had conversations       25· case.· So you have -- you could have Page


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
   1:17-cv-01201-SEM-EIL # 71-3                 Page 10 of 30
JAY ELMORE                                                                             November 20, 2018
LOVELACE vs GIBSON                                                                                33–36
                                             Page 33                                                       Page 35
·1· impeaching him, and you could have Gibson           ·1· throwing Denton's name out, and I said, "You
·2· impeaching him, and I think Denton would have       ·2· ain't calling him?"· "Yeah, we are."· I said,
·3· been a -- if he would have testified along the      ·3· "Have you talked to Denton because we have," and
·4· lines of the notes from Page, he would have been    ·4· so we were on the cusp of calling Denton in our
·5· a devastating witness for the prosecution because   ·5· case in chief until he wrote the memo in the
·6· he was the guy that the state's attorneys picked    ·6· summer of '15 which was contrary to what he told
·7· primarily to clean up Bowman's mess.                ·7· Page.
·8· · · · Q.· · When did you learn that these --        ·8· · · · · · · So if I'd have had Gibson and
·9· there was emails that weren't turned over to you?   ·9· Denton's emails, then I probably would have run
10· · · · A.· · During Lovelace 2.· During the trial    10· the chance of impeaching him with those and
11· when people were coming back to me and saying,      11· calling him in our case in chief, and who knows
12· hey, there's these emails between Denton and        12· what impact that would have had on Parkinson in
13· Gibson that Jon Loevy and Tara Thompson thank       13· terms of pursuing the case, whether it ever would
14· goodness were aggressive enough to get and didn't   14· have seen the light of day.· It had some internal
15· trust Parkinson like we did and Gibson like we      15· problems, discovery violations.· Who knows what
16· did, and they got the emails, and I'm not even      16· the impact would have been, whether we would have
17· sure how they got them, and I found out during      17· even picked over in Quincy.
18· the trial 2 -- Lovelace 2.                          18· · · · · · · MR. HANSEN:· I'm sorry.· What was
19· · · · Q.· · And it was your understanding that      19· that?· You would have picked what?
20· the emails supported Jeff Page's notes of the       20· · · · A.· · Picked a jury -- whether we would
21· initial interview?                                  21· have selected a jury over in Quincy.· I'm just
22· · · · A.· · It was my understanding that the        22· telling you that ain't cheatin' fair.
23· emails had two -- two important purposes.· Number   23· BY MS. EMERY:
24· one, it further buttressed the fact that Gibson     24· · · · Q.· · But you never even seen them,
25· was doctor shopping, which we tried to establish    25· correct?

                                             Page 34                                                     Page 36
·1· in Lovelace 1, but that those emails showed that    ·1· · · · A.· · No, I've not seen them, but nobody's
·2· he was not satisfied -- you know, Denton was        ·2· telling me that they don't -- they don't exist,
·3· saying this was not a homicide, you can't prove     ·3· and nobody's telling me they don't contain the
·4· it.· There are problems with the case, similar to   ·4· contents that I think they contain.
·5· what he was telling Page, and that Gibson for the   ·5· · · · Q.· · What was Curtis's participation in
·6· second or third time then goes and finds yet        ·6· trial preparation?
·7· another pathologist, Jane Turner down in St.        ·7· · · · A.· · Well, is he waiving his
·8· Louis, and maybe -- we heard rumors there was       ·8· attorney-client privilege?
·9· even a pathologist between, you know, Shaku Teas    ·9· · · · Q.· · You can tell me generally what he did
10· or Denton or Bowman and Turner.· Not Baden but      10· without --
11· someone else, and that would have -- that would     11· · · · A.· · Not unless he waives attorney-client
12· have strengthened our case, and it would have       12· privilege I'm not going to tell you what we
13· changed trial strategy.· It would have made         13· talked about.
14· Gibson look absolutely awful on the witness stand   14· · · · · · · MS. EMERY:· Okay.· Tara, you want to
15· that he didn't turn those over, so on and so        15· go outside and --
16· forth.                                              16· · · · · · · MS. THOMPSON:· He is not waiving his
17· · · · Q.· · Well, you said the one thing -- you     17· privilege.· So we assert at least that
18· said there were two things.· One was the issue      18· communications he had with his counsel remain
19· that you contended Gibson was doctor shopping.      19· protected by privilege.
20· What was the second thing?                          20· · · · · · · MS. EMERY:· Okay.· I'm not talking
21· · · · A.· · And the second was that it would have   21· about communications.· I'm talking about his
22· supported Page's words in his interview with        22· participation as far as did he do research, did
23· Denton.· We -- we would -- we first got the notes   23· he assist you with strategy.· General areas which
24· -- when Jeff came back and told me about Denton,    24· if you had to log it, you wouldn't tell me what
25· we had numerous pretrials, and Parkinson kept       25· the content was.


                                                                                   800.211.DEPO (3376)
                                                                                   EsquireSolutions.com              YVer1f
   1:17-cv-01201-SEM-EIL # 71-3                 Page 11 of 30
JAY ELMORE                                                                          November 20, 2018
LOVELACE vs GIBSON                                                                             37–40
                                             Page 37                                                 Page 39
·1· · · · A.· · I don't think I can even touch that     ·1· fees, were those paid separately apart from the
·2· because attorney-client conversations, I think      ·2· hundred thousand dollars?
·3· those are privileged.                               ·3· · · · A.· · Yes.
·4· BY MS. EMERY:                                       ·4· · · · Q.· · And I would like to find out a little
·5· · · · Q.· · Okay.· We'll reserve that issue too.    ·5· more about that.· I thought you said -- did you
·6· · · · A.· · Thank you.                              ·6· front some of those costs and then get reimbursed
·7· · · · Q.· · Have you ever met a man named Evan      ·7· for them?
·8· Parke?                                              ·8· · · · A.· · Well, what had happened was we ran
·9· · · · A.· · Evan Parke?                             ·9· out of money, and Clutter was gone.· So we didn't
10· · · · Q.· · Evan Parke.                             10· have an investigator, and Christine was
11· · · · A.· · No.                                     11· struggling mightily to fundraise and try to rob
12· · · · Q.· · Have you ever talked to or spoken on    12· Peter to pay Paul.· Some of those monies made it
13· the phone with him?                                 13· to our trust account.· Some of the monies I think
14· · · · A.· · No, not that I know of.· I don't        14· Christine paid directly.· I can't remember
15· think I've ever heard that name before.             15· exactly because it was kind of a hodgepodge.· So
16· · · · · · · MS. EMERY:· Okay.· I don't have         16· I think I asked Jan and Terry for some -- some
17· anything else.· I'm sure co-counsel does.           17· additional money.· It might have been during the
18· · · · · · · · · · ·EXAMINATION                      18· trial.· I believe it was after the trial, and
19· BY MR. HANSEN:                                      19· they declined because we had some outstanding
20· · · · Q.· · Yeah.· So let's back up.· When you      20· bills.· So we got to the point where both the
21· were first contacted to represent Curt, who made    21· experts agreed to come up and testify basically
22· the contact with you?· Was it him or his parents?   22· on a promise to get paid because we couldn't pay
23· · · · A.· · Christine.                              23· them up front.· I believe Jeff and I paid for
24· · · · Q.· · Christine.· And you indicated that      24· Shaku Teas's plane ticket because I know we
25· Jan and Terry are the ones who paid you the         25· picked her up at the airport in Quincy.· We paid
                                             Page 38                                                 Page 40
·1· hundred thousand dollars.                           ·1· for her hotel, and we paid for all her meals.
·2· · · · A.· · Yes.                                    ·2· Nichols drove, I believe, and we paid for his
·3· · · · Q.· · And was that by a flat fee retainer     ·3· hotel and his meals.· And we -- we were
·4· agreement or --                                     ·4· reimbursed -- Jeff and I were reimbursed for some
·5· · · · A.· · We called it a classic fee              ·5· of those because there was some money in our
·6· arrangement.· It's earned upon receipt.· So we      ·6· trust account.· Now, that left outstanding, you
·7· just use a letter to solidify that agreement.       ·7· know, thousands of dollars of actual fees to
·8· · · · Q.· · And did Terry and Jan sign that         ·8· Nichols and to Teas, and I lost track of that,
·9· letter?                                             ·9· but I believe they were eventually paid.
10· · · · A.· · No, I don't think they signed the       10· · · · Q.· · All right.· And that's the next
11· letter.· We just mailed it to them confirming our   11· question I have.· Were you part of eventually
12· oral agreement.                                     12· getting them paid, or were you out of the case by
13· · · · Q.· · Okay.· But you would have mailed that   13· that time?
14· to Terry and Jan, Curt's parents?                   14· · · · A.· · It was during the transition period I
15· · · · A.· · Yes.                                    15· think there was some hearings on some monies that
16· · · · Q.· · All right.· And the expert witness      16· had been raised, but I wasn't really involved in
17· fees that you mentioned earlier, you did retain     17· that.
18· experts in the defense of the case, correct?        18· · · · Q.· · Okay.· Did you issue any subpoenas in
19· · · · A.· · Yes, we -- we retained Shaku Teas,      19· the defense of the case?
20· and we retained Steve Nichols, I believe.           20· · · · A.· · I don't believe so, but the court
21· · · · Q.· · Okay.· And Nichols is the gentleman     21· file would reflect that.· I think all the
22· you said Bill Clutter found for you in Kentucky?    22· witnesses were the children -- the kids and our
23· · · · A.· · Yes, I think that's his name.· It's     23· two experts.· I don't think we issued any
24· been a long time.                                   24· subpoenas.
25· · · · Q.· · All right.· Regardless, those expert    25· · · · Q.· · How about subpoenas for documents


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
   1:17-cv-01201-SEM-EIL # 71-3                 Page 12 of 30
JAY ELMORE                                                                          November 20, 2018
LOVELACE vs GIBSON                                                                             41–44
                                             Page 41                                                 Page 43
·1· from any agencies?                                  ·1· · · · Q.· · And did she tell you that information
·2· · · · A.· · No.                                     ·2· based on information she had received from
·3· · · · Q.· · Was there a stipulation in the case     ·3· Mr. Parkinson as to what Detective Baird had
·4· about Bowman not being called?                      ·4· interviewed Larson and discussed?
·5· · · · A.· · I think there was.· Again you're        ·5· · · · A.· · No, it was not Baird.· It was Gibson.
·6· asking me to go back on that point four years       ·6· It was based on information from Adam Gibson and
·7· earlier.· I think there was a stipulation as to     ·7· Ed Parkinson.· She said I -- I -- Parkinson and
·8· why she was called.· It was sort of generic         ·8· Gibson spoke with me, and you didn't tell me
·9· vanilla stipulation.· It didn't hurt either side.   ·9· about Larson coming in and finding his mother
10· It didn't get in the business I just talked about   10· there in bed and Larson tried to shake her. I
11· earlier.                                            11· said, "Whoa, whoa, whoa, whoa, Jessica.· That's
12· · · · Q.· · Did you go up -- I thought you went     12· not true.· That didn't happen.· That was" --
13· up and met with her one time in Keokuk?             13· "Well, you lied to me.· You lied to me.· I can't
14· · · · A.· · We drove to Keokuk.· She was working    14· trust you."· I said, "We didn't lie to you.· What
15· at the hospital up in Keokuk.· Jeff and I drove     15· are you talking about?· There's nothing in
16· up.· It was in December right around Christmas,     16· discovery to say this," and that was one of the
17· met her at the county courthouse up there, and in   17· theories that Parkinson had, and so then she --
18· a big old room, and talked with her.· I knew her.   18· we -- we lost her too.
19· I'd seen her many times, and so I mean we were --   19· · · · Q.· · Okay.· And --
20· we were friends -- I was friendly with her and      20· · · · A.· · Not that I would have called her,
21· got a really good report from her too.· Really      21· but --
22· good report, and then she did the old 360 on us     22· · · · Q.· · Well, that's my next question.
23· too.                                                23· You're familiar with Jessica Bowman from working
24· · · · Q.· · Okay.· So let's talk about that a       24· here in Sangamon County?
25· little bit.· Did you -- I'm not asking for copies   25· · · · A.· · Yes.
                                             Page 42                                                 Page 44
·1· of them, but did you make notes of your             ·1· · · · Q.· · And she had been discredited on many
·2· interviews with her?                                ·2· occasions around here, true?
·3· · · · A.· · Well, I was doing the questioning. I    ·3· · · · A.· · Yes.
·4· remember that, and Jeff was sitting there writing   ·4· · · · Q.· · And in fact Morgan County and Macon
·5· some notes, but taking notes of an interview with   ·5· County stopped using her services?
·6· Jessica Bowman is a very difficult endeavor, and    ·6· · · · A.· · Yes.
·7· she would be all over the place, but the takeaway   ·7· · · · Q.· · And Sangamon County stopped as well?
·8· was she was still of the opinion the cause of       ·8· · · · A.· · Yes.· And there may be more, but yes.
·9· death was undetermined, the manner of death was     ·9· · · · Q.· · And that was because of various
10· undetermined, that she could -- she absolutely      10· autopsy reports she had done?
11· could not say that she was suffocated, and we       11· · · · A.· · Yes.· But let me -- but I -- I -- we
12· tried as best we could -- I tried as best we        12· still may have called her.· We ultimately didn't
13· could to control her a little bit, but I remember   13· because of opening that up, but had she been
14· she hugged us and said she would help us, and       14· solid saying this is not a homicide, not
15· she's on our side, that she didn't think he         15· suffocation, I disagree with that -- that manner
16· committed the crime, blah, blah, blah, and she      16· of death, we probably would have called her just
17· would testify.                                      17· because I think that would have put Parkinson in
18· · · · · · · And then -- Jeff's office is right      18· a very difficult position because she did the
19· behind us here.· I remember calling her on the      19· autopsy and now he's discrediting her, and how is
20· phone, and Parkinson had talked to her and had      20· that going to -- but once she rolled on us,
21· made statements about things that little Larson     21· flipped on us in a -- on the eve of trial we
22· had been saying that we didn't tell her, and now    22· decided not to call her.
23· she's -- she's not -- "I want nothing to do with    23· · · · Q.· · And those are trial strategy
24· this.· I think he very well could have killed his   24· decisions that you make in defending a case?
25· wife."                                              25· · · · A.· · Yes.


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
   1:17-cv-01201-SEM-EIL # 71-3                 Page 13 of 30
JAY ELMORE                                                                          November 20, 2018
LOVELACE vs GIBSON                                                                             45–48
                                             Page 45                                                 Page 47
·1· · · · Q.· · But you were able to put on expert      ·1· -- she's very nice, and she just was helping Ed,
·2· witnesses regardless?                               ·2· and she was with John's office, and John did
·3· · · · A.· · Yes, we called Teas and Nichols up      ·3· testify.· That was his only involvement.
·4· there.                                              ·4· · · · Q.· · Okay.· And as to Jim Keller, he was
·5· · · · Q.· · And you said earlier this was a case    ·5· called as a witness --
·6· that had some expert-driven issues which are        ·6· · · · A.· · Yes.
·7· rigor mortis, the marbling?                         ·7· · · · Q.· · -- in the case, correct?· And did you
·8· · · · A.· · Lividity, yes.                          ·8· interview him at all prior to trial?
·9· · · · Q.· · The lividity, the dehydration, the      ·9· · · · A.· · No.
10· drying, all of which go into cause, manner, and     10· · · · Q.· · Are you aware of -- as you sit here
11· time of death, true?                                11· today you had mentioned your thoughts and
12· · · · A.· · That's correct.· True.· I agree.        12· opinions on the Quincy Police Department
13· · · · Q.· · And at the end of the day, Mr.          13· misconduct.· Is there any information you've been
14· Lovelace was not convicted, was he?                 14· provided at any time after the first trial that
15· · · · A.· · No, he was not convicted.· It was a     15· there was any misconduct or fabrication of
16· hung jury in Quincy though, and he had to try it    16· evidence or withholding of any documents by the
17· again in Springfield.                               17· Adams County State's Attorney's office?
18· · · · Q.· · Well, that was after the prosecuting    18· · · · A.· · No.
19· attorney had to make a decision whether or not to   19· · · · Q.· · Okay.
20· prosecute the case again, true?                     20· · · · A.· · No.
21· · · · A.· · Yes.                                    21· · · · Q.· · How about the Adams County Coroner's
22· · · · Q.· · Okay.· And I wanted to ask you on       22· office?
23· something else here.· Hold on.· Oh, yeah.· So       23· · · · A.· · No.· Gary Hamilton was the coroner --
24· Gary Farha --                                       24· · · · Q.· · Correct.
25· · · · A.· · Okay.                                   25· · · · A.· · -- at the time?· Right.· No.· Now, I
                                             Page 46                                                 Page 48
·1· · · · Q.· · Do you know Gary?                       ·1· will say Keller's testimony was contradicted by
·2· · · · A.· · I do.· I went to high school with       ·2· all the first responders, but --
·3· him.· Grew up with him.                             ·3· · · · Q.· · And that's an issue that sometimes --
·4· · · · Q.· · And is it fair to say you had           ·4· · · · A.· · Sure.
·5· absolutely no involvement whatsoever in the first   ·5· · · · Q.· · -- interviews come out one way, then
·6· defense of this case with Gary Farha?               ·6· a witness testifies another way?· You've had that
·7· · · · A.· · That's a correct statement.             ·7· happen before?
·8· · · · Q.· · Okay.· In fact, the Adams County        ·8· · · · A.· · Yeah.· Sure.
·9· State's Attorney's office -- at the time you were   ·9· · · · Q.· · Okay.· And just in general your type
10· aware the state's attorney was John Barnard?        10· of practice, are you a hundred percent criminal
11· · · · A.· · Yes.                                    11· defense?
12· · · · Q.· · John Barnard had nothing to do with     12· · · · A.· · Yes, sir.
13· regard to the prosecution of the case, true?        13· · · · Q.· · Okay.· And how many murder trials
14· · · · A.· · Well --                                 14· have you taken to jury?
15· · · · Q.· · He was a witness?                       15· · · · A.· · Between 40 and 50.
16· · · · A.· · Yeah, he had -- he had a member of      16· · · · · · · MR. HANSEN:· Okay.· That's all I
17· his office assisting Parkinson in the trial, a      17· have.· Thanks.
18· young assistant state's attorney.· She was a lady   18· · · · · · · THE WITNESS:· Thanks.
19· -- or is a lady, and she helped him with the        19· · · · · · · MS. THOMPSON:· I don't have any
20· electronic devices in the courtroom, and she sat    20· questions.
21· with him, I think, the entire trial.                21· · · · · · · MS. EMERY:· Reserve or waive?
22· · · · Q.· · Okay.· It was a female?                 22· · · · · · · THE WITNESS:· I'll waive unless you
23· · · · A.· · Yes.                                    23· want me to --
24· · · · Q.· · Okay.                                   24· · · · · · · MS. THOMPSON:· I trust the court
25· · · · A.· · That's my memory.· She was a younger    25· reporter.


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
      1:17-cv-01201-SEM-EIL # 71-3                Page 14 of 30
JAY ELMORE                                                          November 20, 2018
LOVELACE vs GIBSON                                                             49–50
                                               Page 49
·1· · · · · · · THE WITNESS:· Okay.· I'll waive.
·2· · · · · · · MS. EMERY:· Okay.
·3· · · · · · · (The deposition was concluded at
·4· 11:24 a.m., and the signature of the deponent was
·5· waived.)
·6
·7
·8
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                               Page 50
·1·   · · · · · · · · · CERTIFICATION
·2·   · · · · ·I, Rhonda Rhodes Bentley, CSR, a
· ·   Certified Shorthand Reporter (IL), do hereby
·3·   certify that JAY ELMORE, came before me on
· ·   NOVEMBER 20, 2018, and swore before me to testify
·4·   to the truth, the whole truth and nothing but the
· ·   truth regarding her knowledge touching upon the
·5·   matter in controversy.
·6·   · · · · · · I do further certify that I did take
· ·   stenographic notes of the questions propounded to
·7·   said witness and her answers thereto and that
· ·   said notes were reduced to typewritten form under
·8·   my direction and supervision.
·9·   · · · · · · I do further certify that the
· ·   attached and foregoing is a true, correct and
10·   complete copy of my notes and that said testimony
· ·   is now herewith returned.· I do further certify
11·   that said deposition was taken at the Law Offices
· ·   of Elmore & Reid, 808 South Second Street, 1st
12·   Floor, Springfield, Illinois.
13·   · · · · · · I do further certify that I am not
· ·   related in any way to any of the parties involved
14·   in this action and have no interest in the
· ·   outcome thereof.· Dated at Divernon, Illinois,
15·   November 26, 2018.
16
17
18
· ·   · · · · · · · ___________________________________
19·   · · · · · · · Rhonda Rhodes Bentley, CSR
· ·   · · · · · · · CSR# 084-002706
20
21
22
23
24
25


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions.com
     1:17-cv-01201-SEM-EIL # 71-3     Page 15 of 30
JAY ELMORE                                                         November 20, 2018
LOVELACE vs GIBSON                                                     Index: 1..awful
                                                      address         assisting
     Exhibits                2           6              14:17           46:17
                                                      affected        assume
 3127205 Jay      2               6                     32:7            8:24
 .Elmore.              15:15          12:17
                                                      agencies        attempted
 EXHIBIT1              26:25
                                                        41:1            17:9,10
   3:5 6:5,8           33:10,18
   11:7                                  9            aggressive      attend
                  20
                                                        33:14           30:5
                       16:19
                                  9
         1                                            agree           attorney
                  20,000              14:8              45:12           14:22
                    18:5
                                                                        21:4
 1                                                    agreed
                                         A                              23:10
      6:5,8                                             39:21
                             3                                          31:18
      11:7                                            agreement         32:22
      15:21                       a.m.                  38:4,7,12       45:19
      26:5 34:1   360               5:1 49:4
                                                      airplane          46:10,18
                    41:22
 10                               absent                18:11         Attorney's
      16:19                         29:10
                                                      airport           46:9
 10,000                      4    absolutely                            47:17
                                                        39:25
   18:11                            34:14
                                                      anger           attorney-
                  4                 42:10
 10:31                                                  28:11         client
                       9:3          46:5
   5:1                                                                  7:25
                  40              abundance           anymore           12:19
 11                                                     10:11
                       48:15        21:15                               36:8,11
      15:15,21
                  415(c)          account             appeared          37:2
 11:24                                                  27:19
                    15:24           18:19                             attorneys
   49:4
                    16:2            39:13             areas             15:9
 14                                 40:6                36:23           24:10
                  45
      20:21                                                             28:4,6
                       27:16      accused             arguments
      22:25                                                             33:6
                                    21:6                7:19
      23:23
                                  accusing                            autopsy
 15                          5                        arrangement
                                    25:19                               20:14
      16:19                                             38:6            44:10,19
      18:5        5               actual              artifact
                       11:7,25      40:7                              aware
      20:24                                             14:1 17:6
                       12:14                                            27:11
      22:3                        Adam                assert            46:10
      31:14       50                43:6                36:17           47:10
      35:6             48:15
                                  Adams               assist          awful
 180              50,000            28:6 46:8           36:23           34:14
   27:20            18:14,17        47:17,21
                                                      assistant
                                  additional            46:18
                                    39:17



                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 16 of 30
JAY ELMORE                                                    November 20, 2018
LOVELACE vs GIBSON                                           Index: back..claimed
                 24:5        briefly             capacity        cell
       B         29:13,14      7:5 27:14           29:16           22:5
                 41:18
                             bring               capitulated     central
 back         bill             23:21               26:4            24:6
   22:22,25     9:7
                             broad               case            Champaign
   23:13,23     11:18,24
                               16:15               5:11,19         28:8
   25:17        12:4
                                                   6:22 7:6
   27:15        16:11        brought                             chance
                                                   9:8,14
   33:11        17:15          6:2 27:3                            35:10
                                                   13:21,22
   34:24        21:3         Bruce                               change
                                                   16:7
   37:20        38:22          7:6,8                               24:19
                                                   17:13
   41:6                        16:9
              bills                                20:3,16       changed
 backed         39:20        business              21:4            34:13
   22:14                       31:16               22:8,11,
              bit                                                changing
                               41:10               16 23:11,
 bad            41:25                                              24:11
                                                   24 24:17
   24:1,13      42:13        buttressed            26:9,15,      cheatin'
 Baden        black            33:24               21 27:2,        35:22
   34:10        10:9                               3,6,10
                                                   31:20         Chicago
 Baird        blah                  C                              18:8
   17:11        42:16                              32:20,25
   43:3,5                                          34:4,12       chief
              blood          call                  35:5,11,        32:20
 ballpark       24:1,14        11:20               13 38:18        35:5,11
   18:3,15                     22:8                40:12,19
              Bloomington                                        child
                               25:16,17,           41:3
 band           17:4 19:8                                          22:13
                               18,25               44:24
   28:8         20:21
                               26:5 27:1           45:5,20       children
                27:12
 Barnard                       44:22               46:6,13         11:1
   46:10,12   bottom                               47:7            40:22
                             called
                21:12
 based                         8:5 22:7          cases           Christine
   30:21      Bowman           26:20               20:12           8:4 12:23
   43:2,6       10:22          27:15               23:17           16:22
                16:24          30:11               24:9 25:8       18:20
 basically
                20:2,13        32:20               26:13           37:23,24
   25:10
                24:2,7,        38:5                31:4,14,        39:10,14
   39:21
                14,17,19       41:4,8              15
 bed            34:10          43:20                             Christmas
   43:10        41:4 42:6      44:12,16          caution           41:16
                43:23          45:3 47:5           21:15
 behalf                                                          claim
   9:17,18    Bowman's       calling             ceded             11:12
                24:11          35:2,4,11           17:19
 benefit                                                         claimed
   9:9,15       33:7           42:19             ceiling           12:19
              brain          calls                 24:18           14:22
 big
                20:6           22:5


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 17 of 30
JAY ELMORE                                                    November 20, 2018
LOVELACE vs GIBSON                                        Index: claiming..Curtis's
 claiming      comprise      contentious         correct          court
   8:11 11:9     7:14 8:1      19:21               8:13             5:8 40:20
   13:19         13:19                             32:16            48:24
                             contents
   14:11                                           35:25
               comprised       11:17                              courthouse
   15:23                                           38:18
                 8:15          36:4                                 19:20
                                                   45:12
 classic                                                            20:25
               computer      continue              46:7
   38:5                                                             41:17
                 7:22          5:24                47:7,24
 clean                                                            courtroom
               concluded     contradicte         correspond
   33:7                                                             30:11
                 49:3        d                     13:5
                                                                    46:20
 client                        48:1
               conduct                           corresponde
   7:24 8:2                                                       created
                 9:16        contradicti         nce
   14:5 29:4                                                        24:13
                             on                    8:25
               confidentia
 client's                       19:16              11:14,23       creates
               l
   9:17                                            12:15,17,        23:11
                 15:11       contrary
   12:18                                           22 14:9,
                               35:6                               crime
               confirming                          12,21,25
 closely                                                            42:16
                 38:11       contrast              15:5,7,10
   8:21
                               22:24                              criminal
               conflict                          costs
 closing                                                            29:19
                 23:11       control               39:6
   7:19                                                             31:16
                 25:24         42:13
                                                 counsel            48:10
 Clutter
               considered    conversatio           7:12,15
   9:7,11,                                                        cross
                 16:3        ns                    8:13 9:1
   13,14,22                                                         28:21
                                27:5               12:18
   10:2,13,    consulting
                                30:14,25           14:9,22        cross-
   19 11:18,     29:16
                                31:2,6,9           36:18          examination
   24,25       contact          37:2                                7:17
   16:11         12:5                            counsel's
   21:3,5,6,                 convicted             9:1 11:8       Curt
                 37:22
   19 23:15,                   45:14,15            12:1             8:3
   17,21       contacted                                            16:16,17
                             convincing          county
   38:22         22:17                                              29:2,4
                               28:21               16:20
   39:9          37:21                                              31:10
                             cool                  17:3             37:21
 co-counsel    contend                             20:24
                               31:23
   26:2          14:16                             24:24          Curt's
   37:17                     copies                26:7 27:4        17:9 20:9
               contended
                               6:3 41:25           28:7,8           26:15,18
 committed       34:19
                             copy                  41:17            38:14
   42:16       contending
                               6:11 16:1           43:24          Curtis
 communicati     15:4,7
                                                   44:4,5,7         6:21
 ons                         coroner
               content                             46:8             16:13
   36:18,21                    47:23
                 19:4                              47:17,21         17:16
 complicated     36:25       coroner's                              29:19
                                                 couple
   17:21                       24:4
               contention                          18:9           Curtis's
                               47:21
                 12:10


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 18 of 30
JAY ELMORE                                                    November 20, 2018
LOVELACE vs GIBSON                                               Index: cusp..Ed
   19:24         16:13,16        22:1              39:14              17:18,23
   36:5          44:24           24:20                                38:1 39:2
                                                 disagree
                                 35:1,9                               40:7
 cusp          defense                             44:15
   35:4          31:17       Department                          dozen
                                                 disappointe
                 32:22         47:12                               28:19
                                                 d
                 38:18
      D                      deponent              31:13         dozens
                 40:19
                               49:4                                16:23
                 46:6                            disarming
 dangerous       48:11       deposed               28:22         draw
   27:25                       5:14                                20:5
               degree                            discovery
   28:23
                 22:16       deposition            15:23         drive
 day                           5:17 7:10           16:4 19:5       19:8
               degrees
   35:14                       13:11               21:22,25
                 27:20                                           drove
   45:13                       49:3                22:1
                                                                   40:2
               dehydration                         35:15
 deal                        detective                             41:14,15
                 45:9                              43:16
   29:13                       30:1
                                                                 drying
               Denton          32:24             discredited
 death                                                             14:1 17:6
                 8:13,19,      43:3                24:9 44:1
   13:21,25                                                        45:10
                 22 10:24
   17:6                      determined          discreditin
                 17:1,2                                          duly
   20:4,11,                    20:4              g
                 18:25                                             5:3
   12 24:12,                   24:19               44:19
                 19:5,10,
   20 31:15
                 13,14,19,   devastating         discussed
   42:9                                                                  E
                 22,24,25      33:5                26:19
   44:16
                 20:20                             43:4
   45:11                     devices
                 21:2,5,6,                                       E-L-M-O-R-E
                               46:20             dispute
 December        17 22:4,7                                         5:9
                                                   30:15
   41:16         23:1,3,     diems
                                                                 earlier
                 15,17,22      18:12             dissembling
 decided                                                           21:19
                 24:2,10,                          21:7
   44:22                     difficult                             38:17
                 14,15,23      28:21             doctor            41:7,11
 decision        25:6,9,       42:6                33:25           45:5
   45:19         11,25         44:18               34:19
                 26:5,8,20                                       earned
 decisions
                 27:2,5      dinners             document          38:6
   44:24
                 28:13,15,     18:13               6:9,24
                                                                 earned-
 declined        16 30:3,6   direct              documents       upon-
   17:11         32:17,18,     7:17                6:25 7:14     receipt
   39:19         20 33:2,      19:16               8:1 31:20       17:18
 defendants      12 34:2,                          40:25
                             directed                            easier
   5:11          10,23,24                          47:16
                               21:16                               6:4
                 35:3,4
 defendants'                                     dodge
                             directly                            Ed
   12:10       Denton's                            19:12
                               8:8                                    19:15
                 19:5
 defending                     18:20,22          dollars              30:1
                 21:22



                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 19 of 30
JAY ELMORE                                                  November 20, 2018
LOVELACE vs GIBSON                                  Index: educated..fundraising
   31:1,7,       26:24           26:15           fair            finding
   11,18                         38:16,25          35:22           16:11
               entire
   43:7 47:1                     45:1              46:4            43:9
                 12:11
 educated        46:21       expert-             falls           finds
   18:18                     driven                13:3            34:6
               episode
                               13:22
 effect          26:7                            familiar        firm
                               45:6
   20:17                                           43:23           26:17
               establish
   24:15                     experts                               29:9,20
                 33:25                           family
                               11:19                               30:22
 effort                                            12:18
               estimate        12:5
   32:1                                            13:1          flat
                 18:15         18:17
                                                                   17:18
 electronic                    38:18             Farha
               Evan                                                38:3
   46:20                       39:21               45:24
                 37:7,9,10
                               40:23               46:6          flipped
 Ellen
               eve                                                 44:21
   5:10                      explain             father
                 44:21
                               23:5                13:6,7        floor
 Elmore
               event                               17:17           19:20
   5:2,9                     expressed
                 7:5                                               20:25
   6:5,16                      32:19             federal
   19:19       eventually                          16:7          folder
                 19:15       expressing
                                                                   15:18,22
 emails                        32:18             fee
                 26:3
   30:2,5,8                                        17:19         forgetting
                 40:9,11     extensive
   32:12,16                                        38:3,5          10:16
               evidence        13:24
   33:9,12,
                                                 feel            found
   16,20,23      47:16       eyes
                                                   31:12           33:17
   34:1 35:9   examination     17:6
                                                                   38:22
                                                 fees
 Emery           5:5 7:18
                                                   17:20,22,     friendly
   5:6,10        37:18              F              24 18:3,        41:20
   6:7 29:3,   Exhibit                             16 38:17
   5 35:23                                                       friends
                 5:24 6:5,   fabrication           39:1 40:7
   36:14,20                                                        41:20
                 8 11:7        47:15
   37:4,16                                       felt
                                                                 front
   48:21       exist         faced                 31:12
                                                                   39:6,23
   49:2          36:2          26:14
                                                 female
                               28:19                             fundamental
 end           expenses                            46:22
                                                                 s
   45:13         18:16       facilitated
                                                 file              5:17
               expert          10:20
 endeavor                                          6:21
                                                                 fundraise
   42:6          9:19        fact                  12:12
                                                                   39:11
                 11:9,14       12:11               15:16
 ended           12:2,11                                         fundraising
                               23:20               29:8,10,
   9:8,14        13:17,18                                          17:22
                               33:24               14,20
   19:22         14:9,12       44:4 46:8           40:21
   29:19         17:20,24
                             faded               find
 endorsed        18:3,16
                               10:8                39:4


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 20 of 30
JAY ELMORE                                                    November 20, 2018
LOVELACE vs GIBSON                                          Index: Gary..interview
                 33:14       happened            Hold            Illinois
      G                        9:10,12             45:23           24:7 28:9
               Grew
                               21:1 24:8
                 46:3                            home            impact
                               25:1
 Gary                                              17:8            35:12,16
               guess           27:23
   45:24
                 16:19         39:8              homicide        impeaching
   46:1,6
                 18:18,23                          21:3 25:7       32:23
   47:23                     happy
                                                   34:3            33:1,2
               guise           6:3
 gave                                              44:14           35:10
                 22:7
   19:17                     Hardwick's
                                                 homicides       important
               guy             16:2
 general                                           22:6 24:6       10:21
                 27:24
   36:23                     heard                                 33:23
                 28:23                           honest
   48:9                        34:8
                 29:1 33:6                         21:7          include
                               37:15
 generally                                                         17:24
               guys                              hospital
   36:9                      hearings
                 23:20                             41:15         incurred
                               40:15
 generated       28:2                                              17:16
                                                 hotel
   19:2                      heart                                 18:16
                                                   40:1,3
                               20:6
 generic             H                                           independent
                                                 hotels
   41:8                      helped                                11:14
                                                   18:12
                               46:19
 gentleman     half                                              information
                                                 hour
   38:21         27:16       helper                                13:17
                                                   27:16
                               22:12                               31:19
 Gibson        halfway
                                                 housed            43:1,2,6
   17:10         17:4        helping
                                                   16:20           47:13
   30:1,3,6,                   47:1
               Hamilton
   8 31:24                                       hugged          initial
                 47:23       hey
   32:19                                           42:14           33:21
                               22:8
   33:1,13,    Hancock
                               24:16             hundred         innocence
   15,24         16:19
                               33:12               17:17,23        19:11,24
   34:5,14,    handed                              38:1 39:2
   19 35:8                   high                                innocent
                 6:8                               48:10
   43:5,6,8                    24:9 46:2                           31:10
               handle                            hung
 give                        highlights                          inside
                 25:5                              45:16
   31:24                       17:12                               17:8
               handwritten                       hurt
 giving                      hire                                interesting
                 7:22,23                           41:9
   31:19                       9:22                                22:19
               HANSEN
 good                        hired                               internal
                 35:18                                I
   5:12,13                     10:2                                35:14
                 37:19
   18:22         48:16       hit                                 interview
   28:5                                          idea
                               24:18                               8:3,4,5,
   31:24       happen                              18:2,4
                                                                   12,15,17,
   41:21,22      43:12       hodgepodge
                                                 identificat       18,22,24
                 48:7          39:15
 goodness                                        ion               17:10
                                                   6:6


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 21 of 30
JAY ELMORE                                                     November 20, 2018
LOVELACE vs GIBSON                                          Index: interviewed..lied
   18:9        involvement   Jeff                judge             knew
   19:3,9,17     29:6,18       8:18                7:6,7             23:16,19
   20:20,22      46:5 47:3     10:24               14:18             30:15
   22:10,24                    16:18               16:2,8            41:18
               involving
   23:9                        17:1,17             21:24
                 21:4
   32:17                       18:10,24
                                                 jump                     L
   33:21       Iowa            19:1,17
                                                   19:12
   34:22         16:24         20:20
   42:5 47:8                   21:8,14,          jurors            lady
               issue
                               16 22:3             28:20             46:18,19
 interviewed     14:20
                 21:3,18       23:22             jury              Larson
   10:18,22,
                 31:7          24:15               7:19,20           16:21
   23,24,25
                 34:18         25:3,7,             21:11             42:21
   11:1,2
                 37:5          10,15               35:20,21          43:4,9,10
   16:21,23,
                 40:18         26:18,23,           45:16
   24,25                                                           lawyer
                 48:3          24 27:14,           48:14
   17:1,8                                                            5:16
                               20 33:20
   19:4 21:5   issued          34:24                               lead
   25:6 43:4     40:23         39:23                  K              25:11
 interviews    issues          40:4                                  32:24
   42:2 48:5     7:9 14:2      41:15             Keller
                               42:4                                leaning
 investigati     15:2                              47:4
                                                                     24:21
 on              21:23       Jeff's              Keller's
    9:17         45:6          21:15                               learn
                                                   48:1
    16:12                      25:24,25                              33:8
                               42:18             Kentucky
 investigati           J                                           led
                                                   17:8
 ons                         Jessica                                 30:3
                                                   38:22
   16:16       J-A-Y           16:24                               left
                               24:2,7            Keokuk
 investigato     5:9                                                 25:21,22
                               42:6                16:24
 r                                                                   40:6
               Jail            43:11,23            41:13,14,
   9:1,6,9,      16:20                             15              letter
   15,23                     Jim                                     6:19
   10:5        James           47:4              kidney
                                                                     11:17
   23:18         6:16                              20:8
                             job                                     25:18
   39:10       Jan                               kids                38:7,9,11
                               20:14
 investigato     13:7                              40:22
                             John                                  letters
 r's             37:25
                               46:10,12          killed              11:8,13,
   11:8,13       38:8,14
                               47:2                42:24             17 12:2,
   12:1          39:16
                                                                     3,6,7,10
                             John's              kind
 involved      Jane                                                  14:4,5
                               47:2                19:13
   10:11         34:7
                                                   39:15           lie
   21:24       Jay           Jon                                     43:14
   24:6,16                     26:23             kit
                 5:2,9
   30:21                       33:13               20:9            lied
                 6:17
   40:16                                                             43:13


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 22 of 30
JAY ELMORE                                                    November 20, 2018
LOVELACE vs GIBSON                                             Index: light..moved
 light         log           Lovelace's            42:9          mess
   35:14         36:24         13:1                44:15           20:3 33:7
                               19:11               45:10
 likewise      Logan                                             met
                               22:10
   8:7 14:8      16:21                           marbling          16:17,18,
   15:12         17:3        luck                  14:1 45:7       22 17:2
   16:10         20:24         22:4                                19:18,19
                                                 marked
                 24:24                                             24:23
 limited                     lung                  5:24 6:6
                 26:7 27:4                                         37:7
   14:20                       20:6
                                                 Marty             41:13,17
               long
 Lincoln                     Lyndsay               17:9
                 12:7                                            mightily
   16:21                       11:2
                 38:24                           material          39:11
   19:20                       16:22
                                                   13:18
   27:16       looked                                            mind
                                                   14:16
                 20:1                                              19:16
 lines                              M              16:3
   15:3 33:4   lost                                              minutes
                                                 materials
                 40:8                                              25:14
 listed                      Macon                 15:19
                 43:18                                             27:17
   7:11,25                     44:4
                                                 matters
   15:20       lot                                               misconduct
                             made                  26:12
                 14:2,3                                            29:23
 listen                        18:10
                 17:5,13,                        max               47:13,15
   25:4                        20:2
                 14 24:11                          18:17
                               29:12                             money
 lists           31:15
                               34:13             meals             23:18
   6:24
               Louis           37:21               40:1,3          28:1,16
 litigation      34:8          39:12                               39:9,17
                                                 meet
   6:21                        42:21                               40:5
               Louisville                          13:13
   15:16,18
                 9:20        mailed              meeting         monies
 liver           10:10,17,     38:11,13                            39:12,13
                                                   23:1 25:2
   20:7,8        20 16:25                                          40:15
                             maintained            27:3,21
 lividity      love            31:9                              months
                                                 member
   45:8,9        28:20                                             19:14
                             make                  46:16
 living                                                            22:20
               Lovelace        21:12,17          members
   10:19         6:21          32:1 42:1                         Morgan
                                                   12:25
 local           12:23         44:24                               44:4
                 14:6          45:19             memo
   24:10                                                         mortis
                 16:14                             19:3 20:1
   28:5                      makes                                 13:25
                 17:16                             35:5
 locating                      28:22                               45:7
                 26:5,9,                         memory
   9:19          10,25       man                                 mother
                                                   11:4
   10:12,16      27:3,10       37:7                                13:6 43:9
                                                   46:25
 Loevy           29:4,19     manner                              mother-in-
                 33:10,18                        mentioned
   26:17,23                    13:20,24                          law
                 34:1                              38:17
   30:22                       17:5                                17:9
                 45:14                             47:11
   33:13                       24:12
                                                                 moved


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 23 of 30
JAY ELMORE                                                  November 20, 2018
LOVELACE vs GIBSON                                  Index: multiple..photographs
   10:10         36:1,3          18:10             33:20           16:13
                                 44:2              34:22           32:16
 multiple      notes
                                                                   40:11
   16:18,22      7:12,15,    office              pages
                 16,24         6:20                6:14         participati
 murder
                 8:2,3,4,      22:12               22:15        on
   22:16
                 5,12,16,      23:16                               36:5,22
   25:8                                          paid
                 17,20         24:4
   26:13                                           17:17        party
                 21:15         27:14,15
   31:14                                           18:20,21       23:8
                 22:10         31:4
   48:13                                           28:2
                 29:10         42:18                            pathologist
                                                   37:25
 Myerscough      33:4,20       46:9,17                            22:6,13
                                                   39:1,14,
   7:7           34:23         47:2,17,                           24:3,7
                                                   22,23,25
                 42:1,5        22                                 28:11
                                                   40:1,2,9,
                                                                  32:23
      N        November      opening               12
                                                                  34:7,9
                 19:2          7:18
                                                 paper
                 20:21         44:13                            pathologist
 naked                                             24:5
                 22:25                                          s
   21:13                     opinion
                 23:23                           paraphrasin      28:4
 named                         24:12
                                                 g
               number          28:17                            Paul
   37:7                                            20:18
                 6:25 9:3      42:8                               39:12
 natural         11:7,25                         parents
                             opinions                           pay
   24:21         12:14,17                          37:22
                               47:12                              39:12,22
 nature          14:2,8                            38:14
                 15:15       opposed                            penalty
   18:13                                         Parke
                 21:23         23:9                               31:15
 negotiation                                       37:8,9,10
                 22:6        oral                               people
 s               23:17                           Parkinson
                               38:12                              30:10,17
   15:2,6        29:13                             15:2 17:3
                                                                  31:16,18
 news            30:16       order                 19:15,19
                                                                  33:11
   5:12          33:23         16:2                21:21
                                                   22:17,19     percent
 newspaper     numbers       organized
                                                   24:24          48:10
   30:12         6:1           29:11
                                                   25:22        period
 nice          numerous      outcome               26:3           21:20
   47:1          34:25         32:8                30:2,14        40:14
                             outstanding           31:1,3,7,
 Nichols       nutshell                                         Peter
                               39:19               14,15
   10:17,18      20:2                                             39:12
                               40:6                33:15
   11:5 12:4                                       34:25        phone
   16:12,23,                                       35:12
                     O                                            22:5,9
   25 18:4                          P              42:20          27:1,2,13
   38:20,21                                        43:3,7,17
               object                                             30:11
   40:2,8                                          44:17
                 6:14        Page's                               37:13
   45:3                                            46:17
                               20:1                               42:20
 nobody's      occasions       22:10             part           photographs
                 17:1


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 24 of 30
JAY ELMORE                                                     November 20, 2018
LOVELACE vs GIBSON                                         Index: picked..recognize
   29:12       prepare           35:15             36:19           quick
                 7:20                                                5:12
 picked                      produce             prove
   33:6        prepared        22:2                34:3            Quincy
   35:17,19,     8:8,18                                              5:11 11:2
                             produced            prover
   20 39:25      19:15                                               12:10
                               21:5                19:2
                                                                     28:7
 place         present                             21:2,13
                             product                                 35:17,21
   42:7          20:25                             23:5,6,7
                               7:12,25                               39:25
 plane         preserve        8:12 9:2          provide             45:16
   39:24         20:6          11:10,15,           6:25              47:12
                               19 12:13,
 planned       pretrials                         provided          quit
                               19 13:16,
   21:9          34:25                             47:14             10:7
                               19 14:10,
 played        pretty          11,23,24          purported
   19:12         5:12 11:6     15:3,6,             26:6                  R
                 18:22         11,17,20
 plea                                            purportedly
                 20:10
   15:2,5                    professiona           30:6            raised
                 28:17
 point                       l                   purposes            40:16
               primarily       25:20
   10:4                                            33:23           ran
                 13:6 33:7
   21:23                     profile                                 39:8
                                                 pursuing
   39:20       prior           24:9                35:13           rape
   41:6          47:8
                             promise             put                 20:9
 pointing      private         39:22               14:10           read
   29:2          28:4 31:8
                             prompted              44:17             30:12
 police        privilege       22:25               45:1
                                                                   reason
   29:23         7:8,11,12
                             properly                                17:19
   47:12         8:1 9:2
                               20:5,6                 Q              19:4 21:1
                 11:15
 poor                                                                26:6
                 12:13,20    prosecute
   20:14
                 14:11,23      45:20             QPD               reasons
 position        15:23                             17:11             7:1 26:4
                             prosecuting
   44:18         36:8,12,
                               45:18             qualifies         recall
 possibly        17,19                             14:23             9:21
                             prosecution
   26:20       privileged                                            10:14
                               33:5              qualify
 practice        7:1 12:12                         15:19             13:9 20:8
                               46:13
   48:10         14:16
                                                 question          receipt
                 15:6 37:3   prosecutor
 pre-trial                                         16:15             38:6
                               15:9
   15:23       problem                             40:11
                               28:11                               receive
                 24:22                             43:22
 preparation                   32:24                                 5:18
                 31:22
   7:16          32:21       prosecutors         questioning       received
   13:11,14                    28:6                42:3              43:2
   15:16       problems
                 34:4        protected           questions         recognize
   36:6
                                                   48:20


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 25 of 30
JAY ELMORE                                                     November 20, 2018
LOVELACE vs GIBSON                                          Index: reconcile..slides
   6:9           12:7        respond                                  39:24
                 21:9,10       25:19                  S
 reconcile                                                         she'd
                 39:14
   23:2                      responders                              24:8
                 42:4,13,
                               48:2              S-H-A-K-U
 reconsider      19                                                shocked
                                                   18:7
   12:13                     response                                27:23
               removed
                               6:20              Sangamon            31:13
 record          24:4
                                                   43:24
   29:1                      result                                shopping
               reopen                              44:7
                               19:18                                 33:25
 records         7:9
                                                 sat                 34:19
   5:21                      retain
               repeat                              46:20
                               38:17                               show
 redepose        15:21
                                                 satisfied           5:23
   14:19                     retained
               report                              34:2              21:25
                               38:19,20
 reduced         19:6,10,
                                                 Schanzle-         showed
   21:16         15 21:6,    retainer
                                                 haskins             34:1
                 7,22          38:3
 Reference                                         16:8
                 22:1,18,                                          side
   20:24                     return
                 20,21,23                        school              28:5 41:9
                               22:4
 referring       41:21,22                          46:2              42:15
   5:25 23:6                 review
               reported                          Scott             sign
                               24:11
 reflect         30:19                             8:13 17:1         38:8
   29:1                      rigor                 21:2
               reporter                                            signature
   40:21                       13:25               22:14
                 5:8 48:25                                           6:11,12
                               17:6 45:7           23:3 24:2
 refuse                                                              49:4
   6:25        reports       rob                   25:14,25
                 23:2                              28:15           signed
   23:15                       39:11
                 44:10                                               38:10
 regard                      rolled              selected
               represent                           35:21           significanc
   24:15                       44:20
                 5:10                                              e
   46:13                                         selection
                 37:21       room                                    15:18
 reimbursed                    41:18               7:19
               research                                            similar
   39:6 40:4                                     send
                 13:17,24    rule                                    34:4
 relation                      15:24               21:17
                 36:22                                             sir
   8:18                        16:2              separately
               researching                                           48:12
                               20:12,15            39:1
 relationshi     14:3                                              sit
 p                           rule-out            services
               reserve                                               47:10
   25:9                        20:11               17:16
                 7:9 14:18                                         sitting
 remain                      rules                 44:5
                 15:12                                               42:4
   36:18         16:10         14:18             shake
                 37:5                              43:10           slide
 remark                      rumors
                 48:21                                               20:7
   6:3                         34:8              Shaku
               respects                            18:5 34:9       slides
 remember                    run
                 13:22                             38:19             20:5
   10:16                       35:9



                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 26 of 30
JAY ELMORE                                                     November 20, 2018
LOVELACE vs GIBSON                                           Index: solid..thousand
 solid         stark         subpoena              41:24             37:25
   44:14         22:24         5:19 6:20                             38:8,14
                                                 talked
                               16:1                                  39:16
 solidify      state                               19:1
   38:7          5:7         subpoenas             26:11           test
                               40:18,24,           27:13             20:5
 sort          state's
                               25                  30:16,23
   10:8          14:21                                             testified
                                                   35:3
   25:11         15:8        suffocated                              26:13
                                                   36:13
   41:8          24:10         42:11                                 33:3
                                                   37:12
                 28:6 33:6
 sources                     suffocation           41:10,18        testifies
                 46:9,10,
   30:16                       20:11,13            42:20             5:3 48:6
                 18 47:17
                               44:15
 southern                                        talking           testify
               statement
   28:8                      summer                36:20,21          39:21
                 46:7
                               20:23               43:15             42:17
 speak
               statements      22:3 35:6                             47:3
   25:3                                          Tara
                 7:18
                             supported             26:23           testimony
 special         42:21
                               19:11,24            30:17             48:1
   15:9
               Steve           32:16               33:13           theories
 specific        38:20         33:20               36:14             43:17
   15:18                       34:22
               stipulation                       Tara's            thing
 specificall     41:3,7,9    supposedly            29:9,20           28:10,14,
 y                             32:2
               stopped                           Teas                18 32:18
   10:1 14:5
                 44:5,7      surprised             18:5,9,10         34:17,20
 spell                         27:18,22            34:9
               strategy                                            things
   5:7                                             38:19
                 11:20       switched                                18:13
 spent           34:13         7:7                 40:8 45:3         29:13
   14:2          36:23                           Teas's              31:22
                             sworn
   17:4,13       44:23                             39:24             34:18
                               5:3
 spoke                                                               42:21
               street                            telling
   43:8          31:5                              21:21           Thompson
                                     T                               6:2 28:25
 spoken        strengthene                         34:5
   37:12                                           35:22             33:13
               d
                             T-E-A-S               36:2,3            36:16
 Springfield     34:12
                               18:7                                  48:19,24
   24:3        strongly                          ten
                             takeaway              31:14           thought
   45:17         31:12
                               42:7                                  31:23
 St            struggling                        terminate
                             taking                                  39:5
      34:7       39:11                             10:5,6
                               42:5                                  41:12
 staff         stuff                             terms
                             talk                                  thoughts
   22:12         17:7                              25:16
                               18:24                                 47:11
                 19:13                             35:13
 stand                         23:21                               thousand
   34:14         31:17                           Terry
                               26:8                                  17:18,23
                                                   13:7


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3    Page 27 of 30
JAY ELMORE                                                    November 20, 2018
LOVELACE vs GIBSON                                  Index: thousands..whatsoever
   38:1 39:2   told          trip                   48:9
                 19:25         18:10                                    V
 thousands                                        typed
                 20:2 21:8     21:12
   40:7                                             7:22
                 25:3
                             true                                 vanilla
 throwing        27:20
                               8:24                                 41:9
   35:1          30:4,9,                               U
                               30:18
                 12,17,22                                         venerable
 ticket                        43:12
                 31:23                                              23:3
   39:24                       44:2               uh-huh
                 34:24                              7:2 8:10      verify
 tickets                       45:11,12,
                 35:6                               15:25           23:9
   18:11                       20 46:13
               total                              ultimately      violations
 tight                       trust
                 17:15                              44:12           35:15
   23:19                       18:19
               touch           27:24              unclear         visit
 time            22:22         31:18                26:4            12:14
   8:21          37:1          33:15
   10:18                       39:13              understand      Vitullo
   12:7        track                                11:22           20:9
                               40:6
   13:21,25      40:8
                               43:14              understandi
   14:2,3,17   transition      48:24              ng                    W
   17:5,13       40:14
                             trusted                 19:23
   21:20
               trial           31:18                 23:7
   27:23                                                          waiting
                 5:16,21                             32:6,10,
   31:3 34:6                 trusting                               21:21
                 7:12,15,                            14,15
   38:24                       31:16                              waive
                 16,20                               33:19,22
   40:13                                                            48:21,22
                 8:13,25     turn                 undetermine
   41:13                                                            49:1
                 9:1,5         31:17              d
   45:11
                 11:8,19       34:15                24:20         waived
   46:9
                 12:1,18                            42:9,10         49:5
   47:14,25                  turned
                 14:9,22
                               13:23              unprecedent     waives
 times           15:16,17
                               16:4               ed                36:11
   16:18,19,     21:10,11
                               29:8,9,20             19:7
   22,23         26:18                                            waiving
                               30:7 32:2
   18:24         29:7,23                          unusual           36:7,16
                               33:9
   26:14         30:5                               19:7
   28:19                     Turner                               walking
                 32:7,8
   41:19                       34:7,10            upset             19:22
                 33:10,18
                 34:13                              28:11         wanted
 to-do                       turning
   24:5          36:6          16:9               upshot            19:8
                 39:18                              20:19           20:15
 today           44:21,23    TV                     31:9            23:24
   5:12          46:17,21         30:13                             45:22
   47:11                                          Urbana
                 47:8,14     two-page               7:8           well-known
 today's       trials          6:9                                  23:25
   13:11                                          utilized
                 29:19       type                   15:16         whatsoever
                 48:13         7:14 8:1                             46:5


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
  1:17-cv-01201-SEM-EIL # 71-3   Page 28 of 30
JAY ELMORE                                         November 20, 2018
LOVELACE vs GIBSON                               Index: whoa..younger
 whoa          working
   43:11         18:17
                 41:14
 wife
                 43:23
   20:10
   42:25       write
                 22:18,21
 withholding
   47:16       writes
                 22:23
 witnesses
   7:17,18     writing
   8:4,6         21:16
   11:9,14       42:4
   12:2,11
               written
   13:18
                 11:18
   14:10,13
   40:22       wrong
   45:2          25:12
                 31:11
 word
   23:7        wrote
                 8:21
 words
                 22:20
   20:17
                 23:3 35:5
   24:15
   25:12
   32:18             Y
   34:22
 work          years
   7:12,25       10:15
   8:12 9:2      20:1,19
   11:9,15,      41:6
   19 12:13,   yesterday
   19 13:16,     5:25
   19 14:10,
   11,22,24    young
   15:3,6,       46:18
   11,17,20    younger
   16:13         46:25
   17:14
   19:20
   24:11
   28:13,14,
   15 29:15
 work-
 product
   29:10



                                                 800.211.DEPO (3376)
                                                 EsquireSolutions.com
        1:17-cv-01201-SEM-EIL # 71-3            Page 29 of 30


                                          THE LAW OFFICES OF
                                       TIMONEY & PAGE
                                             ATTORNEYS AT LAW


                                          808 SOUTH SECOND STREET
                                          SPRINGRELD, ILLINOIS 62704
                                                (217)522-1944

PATRICK “TIM" TIMONEY                         FAX: (217)523-2549                    LINCOLN PHONE:
JEFF PAGE                                                                            (217) 732-1944



                                           September 11,2018


Lucy B. Bednarek
Ancel, Glink, Diamond, Bush,
DiCianni & Krafthefer, P.C.
140 S. Deaiboiii Street, Suite 600
Chicago, IL 60603


       Re:    Attorney Page*s & Attorney Elmore’s response to subpoena in the civil case of
              Curtis Lovelace, et. aL v. Detective Adam Gibson, et. al; 2017-cv-i201


       Dear Ms. Bednarek:

       Enclosed please find a copy of various documents fix)m our file in reference to our representation of
       Curtis Lovelace in Adams County case Number 2014-CF-488.

       In addition to the enclosed documents, we also possess a number of other documents that we are
       refusing to provide for the following reasons:

       1.     Trial counsel notes (work product).
       2.     Client notes (work product and attorney client privilege).
       3.     Interview notes of Dr. Scott Denton by trail counsel (work product).
       4.     Correspondence between trial counsel’s investigator and trial counsel (work product).
       5.    Trial counsel’s investigator’s letters to expert witnesses (work product).
       6.    Correspondence between trial counsel and client’s family (work product and attorney client
             privilege).
       7.    Expert witness information and research regarding expert witnesses (work product).
       8.    Trial Counsel’s letter to client (attorney client privilege).
       9.    Correspondence between trial counsel and expert witnesses (work product).
       10.   Correspondence between State’s Attorney and trial counsel (work product).

                                                                                                          }■



                                                                                                      EXHIBIT
        1:17-cv-01201-SEM-EIL # 71-3              Page 30 of 30


    Page 2
    09/11/2018
    Lovelace




        11.      Litigation folder utilized for trial preparation and trial (work product).
        12.      Folder containing pre-trial discovery (Illinois Supreme Court Rule 415(c)).

       If you have any questions concerning the enclosed documents, please do not hesitate to contact our
       office.



       Sincerely,




       Jatmes Elmorer




JP/db
Enclosures
